Order entered September 24, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00231-CR

                          JUSTIN MICHAEL KRISS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 2
                                  Dallas County, Texas
                         Trial Court Cause No. MB10-58496-B

                                         ORDER
       The Court REINSTATES the appeal.

       On August 23, 2013, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is not indigent and is represented by retained counsel Melvyn

Bruder; (3) Mr. Bruder informed the court that appellant did not pay for the reporter’s record

until September 11, 2013; and (4) the court reporter indicated the record could be filed by

October 11, 2013.

       We ORDER Leticia Peterson, official court reporter of the County Criminal Court No. 2,

to file the reporter’s record by OCTOBER 11, 2013.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Leticia

Peterson, official court reporter, County Criminal Court No. 2, and to counsel for all parties.




                                                      /s/    DAVID EVANS
                                                             JUSTICE